Exhibit 10.3(iv)

Maude 7

AMENDMENT NO. 4

TO LEASE

THIS AMENDMENT NO. 4 is made and entered into this fourth day of November, 1994,
by and between JOHN ARRILLAGA, Trustee, or his Successor Trustee UTA dated
7/20/77 (JOHN ARRILLAGA SEPARATE PROPERTY TRUST) as amended, and RICHARD T.
PEERY, Trustee, or his Successor Trustee UTA dated 7/20/77 (RICHARD T. PEERY
SEPARATE PROPERTY TRUST) as amended, collectively as LANDLORD, and SYNOPSYS,
INC., a Delaware corporation, as TENANT.

RECITALS

A. WHEREAS, by Lease Agreement dated August 17, 1990 Landlord leased to Tenant
all of that certain 104,170+ square foot building located at 700C East
Middlefield Rd., Mountain View, California, the details of which are more
particularly set forth in said August 17, 1990 Lease Agreement (the “Lease”),
and

B. WHEREAS, said Lease was amended by the Commencement Letter dated April 1,
1991 which amended the commencement date of the Lease to commence March 15, 1991
and terminate March 14, 1999, and

C. WHEREAS, said Lease was amended by Amendment No. 1 dated June 16, 1992 to
extend the Lease term and amend Paragraphs 31 and 51, Exhibit A and the Basic
Rent schedule, and

D. WHEREAS, said Lease was amended by Amendment No. 2 dated March 22, 1993 to
extend the Lease Term and amend the Basic Rent Schedule, and

E. WHEREAS, said Lease was amended by Amendment No. 3 dated June 23, 1993,
which: (i) extended the Term of the Lease to be co-terminous with the projected
term of the Lease Agreement dated June 23, 1993 for premises located at 700A
Middlefield Road, Mountain View, California; (ii) amended the Basic Rent
schedule; and (iii) replaced Paragraph 47, “Parking”, and

F. WHEREAS, it is now the desire of the parties hereto to amend the Lease by:
(i) extending the Term of the Lease for an additional two (2) months to be
co-terminous with the extended Termination Date of the Lease Agreement dated
June 23, 1993 for premises located at 700A Middlefield Road, Mountain View,
California, and (ii) amending the Basic Rent schedule and the Aggregate Rent of
the Lease Agreement accordingly, as hereinafter set forth.

AGREEMENT

NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the hereinafter mutual promises, the
parties hereto do agree as follows:

1. TERM OF LEASE: Pursuant to Paragraph 3 of Amendment No. 3 dated June 23,
1993, “Future Amendment to Lease Term and Basic Rent Schedule”, it is agreed
between the parties that the term of this Lease shall be extended for an
additional two month period, and the Termination Date shall change from
December 31, 2002 to February 28, 2003.



--------------------------------------------------------------------------------

Maude 7

 

2. BASIC RENT SCHEDULE: The monthly Basic Rental shall be adjusted as follows:

On January 1, 2003 the sum of ONE HUNDRED EIGHTY SEVEN THOUSAND FIVE HUNDRED SIX
AND NO/100 DOLLARS ($187,506.00) shall be due, and a like sum due on the first
day of each month thereafter through and including February 1, 2003.

3. AGGREGATE RENT: It is hereby acknowledged that, due to a mathematical error
in calculating the Aggregate Rent due under the Lease, the Aggregate Rent as
indicated in the Lease Amendment No. 3 is incorrectly stated. The correct
Aggregate Rent due under the Lease prior to the current extension under this
Amendment No. 4 is $24,924,984.22.

Due to the extension stated herein, the Aggregate Rental shall be increased by
$375,012.00, or from $24,924,984.22 to $25,299,996.22.

EXCEPT AS MODIFIED HEREIN, all other terms, covenants, and conditions of the
Lease shall remain in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 4 to
Lease as of the day and year first hereinabove set forth.

 

LANDLORD:     TENANT: JOHN ARRILLAGA SEPARATE     SYNOPSYS, INC. PROPERTY TRUST
    a Delaware corporation By  

/s/ John Arrillaga

    By  

/s/ A. Brooke Seawell

  John Arrillaga, Trustee            

A. Brooke Seawell

      Print or Type Name RICHARD T. PEERY SEPARATE     Title:  

SR. V.P. - Finance & Operations

PROPERTY TRUST             Dated:   11/18/94 By  

/s/ Richard T. Peery

        Richard T. Peery, Trustee      